Loring, J.
The order for the steel plate engraving, for which the defendant was to pay $300, was not given to an engraver but to a publisher; it was addressed to “ J. C. Yorston & Co. Publishers ” ; it is competent for the defendant to refer to the plaintiff’s own printed heading on the blank furnished by him to the defendant for use in making out the order, to show that the order was given to him as publisher of Gould’s History of Freemasonry.
This case is not like Schenck v. Saunders, 13 Gray, 37, which was followed by the Supreme Court of the United States in *107Sturm v. Boker, 150 U. S. 812, relied on by the plaintiff; in those cases one of the parties sought to add to the terms of a contract which was clearly set forth in writing, by a statement in his own bill head, under which he had made out an invoice of the goods covered by the contract; in this case the defendant seeks to take advantage of the heading on the plaintiff’s printed blank order, to show that the order was given to the plaintiff as publisher of Gould’s History of Freemasonry.
The advertisement of the plaintiff, in which the defendant is named as one of the “ brethren whose portraits have already been engraved or are being engraved to appear in Gould’s History of Freemasonry,” was an act of the plaintiff which can be considered in construing this ambiguously written document. Menage v. Rosenthal, 175 Mass. 358.
Taking these matters into consideration, we are of opinion that by the true construction of the written order, the steel plate engraving, for which the defendant was to pay §800, was to be made for the publication of the likeness of the defendant in Gould’s History of Freemasonry.
Were it not for the contention of the plaintiff to the contrary, it would be unnecessary to add that the plaintiff, on abandoning the publication of the defendant’s likeness in Gould’s History of Freemasonry, ended his right to recover the contract price. Cases like Couch v. Ingersoll, 2 Pick. 292, and the first rule in the notes to Pordage v. Cole, 1 Wms. Saund. 548, 550, have no application to a case where the plaintiff has abandoned all intention of performing his part of the contract.
The plaintiff is not entitled to have a verdict entered for him by reason of the affirmative answer given by the jury to the question put to them. It would have been competent for the plaintiff to prove that the defendant accepted a publication of his likeness in the book, published by the plaintiff, from which all reference to Gould’s History of Freemasonry was eliminated, in place of a publication of it in that boob. But if he wished to recover on that ground, he had to convince the jury that the defendant, knowing that under the contract he had a right to have his likeness published in Gould’s History accepted in place of it, a publication in the Portrait Gallery, from which all reference to Gould’s History was eliminated. No such question was *108left to the jury in this case; on the contrary, they were told that the plaintiff was entitled to recover the contract price on executing the steel engraving and delivering to the defendant fifteen India-proof impressions from it, without a publication or an intended publication of the defendant’s likeness in Gould’s History of Freemasonry. After giving them that instruction the presiding justice asked the jury to answer the following question : “ Did the defendant, with knowledge of all the facts, and especially the fact that the biography had not been published in that particular book, promise to pay the bill of $300 or to send a check for it ? ” Though the j ury under these instructions answered that question in the affirmative, they have not found that the defendant with knowledge of his rights under the written order accepted a publication in the Portrait Gallery in place of a publication in Gould’s History of Freemasonry, and that answer gives the plaintiff no right to recover the contract price.

Exceptions sustained.